                                              Dynele L. Schinker-Kuharich, Standing Chapter 13 Trustee
                                                     INTERIM STATEMENT AS OF 10/01/2018
CASE NO: 17-60436                         DEBTOR: XXX-XX-8082
STATUS: COMP - 7.25%                      BUTLER, LEROY N.                                                                        SCHEDULE:        1,331.00 MONTHLY

                                  AKA:                                                                                                                          21,893.00
        DATE FILED: 03/07/2017            204 HELEN AVENUE                                                                         ON SCHEDULE:               24,545.00
                                          MANSFIELD, OH 44903                                                                  ACTUAL PAYMENTS:               21,893.00
      CONFIRMED: 02/08/2018
                                                                                                                                 AMOUNT BEHIND:                 2,652.00

    PERCENTAGE:          7.250                       ATTORNEY: REBECCA K HOCKENBERRY
                                                               THOMPSON & HOCKENBERRY CO
              PLAN: 59 MONTHS                                  371 LEXINGTON AVENUE
1st PAYMENT DUE: 03/2017                                       MANSFILED, OH 44907
                                                               Phone: 567 560-2095 Fax: 614 737-9945

     DEBTOR PAYMENTS INTO PLAN
(Date Payment Posted - Amount of Payment)
(   Mar 23, 2017      2,080.00   )(   May 01, 2017        2,080.00 ) ( Jun 27, 2017     1,040.00 ) ( Jul 18, 2017         1,040.00 ) ( Jul 25, 2017           1,040.00 )
(   Aug 22, 2017      2,080.00   )(   Oct 11, 2017        2,080.00 ) ( Oct 24, 2017     1,290.00 ) ( Dec 14, 2017           600.00 ) ( Dec 28, 2017           1,980.00 )
(   Feb 05, 2018      1,000.00   )(   Feb 13, 2018          290.00 ) ( Mar 12, 2018       500.00 ) ( Mar 12, 2018           500.00 ) ( Mar 12, 2018             290.00 )
(   Jun 26, 2018      2,663.00   )(   Aug 21, 2018        1,340.00 ) (                           )(                                )(                                  )
 Total payments received from March 07, 2017 to October 01, 2018:                                                                                       21,893.00
                Less Debtor payment adjustments:                                                                                                               .00
                Total payments applied to Plan:                                                                                                         21,893.00

DIRECT PAY AND NOT FILED CLAIMS

CLAIM       CRED                  CREDITOR                       DISB        CLASS    ARREARS       FIXED            SCHED         PAID BY      BALANCE           CLAIM
              NO                    NAME                         CODE                              PAYMENT          AMOUNT        TRUSTEE         DUE            STATUS
           193067   SAMARITAN REGIONAL HEALTH SYSTEM             PRO          UNS          0.00         0.00            193.00        0.00        0.00         NOT FILED
           197825   QUANTUM3 GROUP LLC AS AGENT                  PRO          UNS          0.00         0.00            334.00        0.00        0.00         NOT FILED
           181686   CITI FINANCIAL                               PRO          UNS          0.00         0.00              0.00        0.00        0.00         NOT FILED
           193640   IMAGINE                                      PRO          UNS          0.00         0.00            945.00        0.00        0.00         NOT FILED
           203836   DELTINO CRAIN                                PRO          UNS          0.00         0.00          3,000.00        0.00        0.00         NOT FILED
           193849   FIRST BANK OF DELAWARE                       PRO          UNS          0.00         0.00            998.00        0.00        0.00         NOT FILED
           201370   FIRST PREMIER BANK                           PRO          UNS          0.00         0.00            998.00        0.00        0.00         NOT FILED
           203507   GREAT VALUE STORAGE                          PRO          UNS          0.00         0.00            348.30        0.00        0.00         NOT FILED
           149600   CREDIT COLLECTION SERVICE                    PRO          UNS          0.00         0.00            158.00        0.00        0.00         NOT FILED
           197662   BANK CARD SERVICES                           PRO          UNS          0.00         0.00              0.00        0.00        0.00         NOT FILED
           189522   MERRICK BANK                                 PRO          UNS          0.00         0.00          1,091.00        0.00        0.00         NOT FILED
           165787   NCO FINANCIAL SYSTEMS                        PRO          UNS          0.00         0.00            213.00        0.00        0.00         NOT FILED
           195554   OHIO DEPARTMENT OF TAXATION                  PRO          UNS          0.00         0.00          1,436.71        0.00        0.00         NOT FILED
           RBC      RBC                                          PRO          UNS          0.00         0.00            248.00        0.00        0.00         NOT FILED
           193446   SALUTE                                       PRO          UNS          0.00         0.00            834.00        0.00        0.00         NOT FILED
           148610   SAMARITAN REGIONAL                           PRO          UNS          0.00         0.00             88.00        0.00        0.00         NOT FILED
005        193163   SANTANDER CONSUMER USA                       PRO          SEC          0.00         0.00              0.00        0.00        0.00         DIRECT
009        203575   RICHLAND COUNTY TREASURER                    PRO          SEC          0.00         0.00              0.00      195.77        0.00         DIRECT
009AC      203575   RICHLAND COUNTY TREASURER                    PRO          SEC          0.00         0.00              0.00       74.69        0.00         DIRECT
xxxA       203835   GLEN L MAGLOTT JR                            PRO          SEC          0.00         0.00          3,583.44        0.00        0.00         NOT FILED

CLAIMS FILED
CLAIM NO            CREDITOR NAME                                DISB      CLASS INT. RATE        FIX PAY                        CLAIM AMT      PRIN. PAID       PRIN. DUE
                    CLAIM REMARK                                 CODE      PAY% INT. BEGIN        ARREARS      LAST DISB         TO BE PAID      INT. PAID        INT. DUE
001-2               CREDIT ACCEPTANCE CORPORATION                FIX         SEC 22.9900              405.46                        2,718.37       2,718.37            0.00
                    rfs 6/1/2018                                           100.000003/07/2017           0.00         04/2018        2,718.37       2,958.07            0.00
002-5               INTERNAL REVENUE SERVICE                     PRO         UNS                        0.00                       15,878.24           0.00        1,151.19
                    Split Claim                                              7.2501                     0.00                        1,151.19           0.00            0.00
002-5               INTERNAL REVENUE SERVICE                     PRO         PRI                        0.00                        1,405.45           0.00        1,405.45
                                                                           100.0000                     0.00                        1,405.45           0.00            0.00
003-2               CAPITAL ONE AUTO FINANCE                     PRO         UNS                        0.00                       16,253.88           0.00        1,178.42
                    Split Claim                                              7.2501                     0.00                        1,178.42           0.00            0.00
003-2               CAPITAL ONE AUTO FINANCE                     FIX         SEC                      300.00                        4,400.00       4,400.00            0.00
                    cram down per mod                                      100.0000                     0.00         06/2018        4,400.00           0.00            0.00
004                 PLAZA SERVICES                               PRO         UNS                        0.00                           21.80           0.00            1.58
                                                                             7.2501                     0.00                            1.58           0.00            0.00
006                 QUANTUM3 GROUP LLC AS AGENT                  PRO         UNS                        0.00                           79.38           0.00            5.76
                                                                             7.2501                     0.00                            5.76           0.00            0.00
007                 VERIZON BY AMERICAN INFOSOURCE L PRO                     UNS                        0.00                          609.76           0.00           44.21
                                                                             7.2501                     0.00                           44.21           0.00            0.00



    Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
    This is a progress report only and should not be used to calculate a payoff.

    THE COMMITMENT PERIOD OR THE NUMBER OF MONTHS YOU ARE REQUIRED TO PAY INTO YOUR PLAN IS DETERMINED AT
    CONFIRMATION. IF YOU HAVE NOT SATISFIED THE COMMITMENT PERIOD FOR YOUR CASE, THE BALANCE REFLECTS 100% OF THE
    CLAIMS FILED IN YOUR CASE.

               17-60436-rk                Doc 115          FILED 11/05/18             ENTERED 11/05/18 08:49:02                                Page 1 of 2
                                           Dynele L. Schinker-Kuharich, Standing Chapter 13 Trustee
                                                  INTERIM STATEMENT AS OF 10/01/2018
CASE NO: 17-60436                       DEBTOR: XXX-XX-8082
STATUS: COMP - 7.25%                    BUTLER, LEROY N.                                                                  SCHEDULE:        1,331.00 MONTHLY

CLAIMS FILED
CLAIM NO            CREDITOR NAME                           DISB         CLASS INT. RATE       FIX PAY                   CLAIM AMT      PRIN. PAID    PRIN. DUE
                    CLAIM REMARK                            CODE         PAY% INT. BEGIN       ARREARS      LAST DISB    TO BE PAID      INT. PAID     INT. DUE
008                 ATTORNEY GENERAL STATE OF OHIO          PRO            UNS                       0.00                 17,835.26            0.00     1,293.07
                                                                           7.2501                    0.00                   1,293.07           0.00         0.00
008                 ATTORNEY GENERAL STATE OF OHIO          PRO            PRI                       0.00                     514.28         514.28         0.00
                    Received refund claim paid to date                   100.0000                    0.00      07/2017        514.28           0.00         0.00
009B                RICHLAND COUNTY TREASURER               FIX            SEC                      43.22                 Continuing         777.96        43.22
                                                                         100.0000                    0.00      08/2018    Continuing           0.00         0.00
009C                RICHLAND COUNTY TREASURER               FIX            SEC                      59.11                 Continuing         726.53        59.11
                                                                         100.0000                    0.00      08/2018    Continuing         125.13         0.00
009CA               RICHLAND COUNTY TREASURER               PRO            SEC 3.0000                0.00                 10,459.08            0.00    10,459.08
                                                                         100.000003/07/2017          0.00                 10,459.08            0.00       517.94
010                 COLUMBIA GAS OF OHIO                    PRO            UNS                       0.00                  10,411.79           0.00       754.87
                                                                           7.2501                    0.00                     754.87           0.00         0.00
011                 OHIO EDISON                             PRO            UNS                       0.00                   4,744.06           0.00       343.95
                                                                           7.2501                    0.00                     343.95           0.00         0.00
012                 JEFFERSON CAPITAL SYSTEMS LLC           PRO            UNS                       0.00                   1,137.54           0.00        82.47
                                                                           7.2501                    0.00                      82.47           0.00         0.00
013                 DEBT RECOVERY SOLUTIONS OF OHIO PRO                    UNS                       0.00                      13.42           0.00         0.97
                                                                           7.2501                    0.00                       0.97           0.00         0.00
014                 DEBT RECOVERY SOLUTIONS OF OHIO PRO                    UNS                       0.00                       3.02           0.00         0.22
                                                                           7.2501                    0.00                       0.22           0.00         0.00
015                 DEBT RECOVERY SOLUTIONS OF OHIO PRO                    UNS                       0.00                      17.21           0.00         1.25
                                                                           7.2501                    0.00                       1.25           0.00         0.00
016                 DEBT RECOVERY SOLUTIONS OF OHIO PRO                    UNS                       0.00                      45.00           0.00         3.26
                                                                           7.2501                    0.00                       3.26           0.00         0.00
017                 DEBT RECOVERY SOLUTIONS OF OHIO PRO                    UNS                       0.00                     564.30           0.00        40.91
                                                                           7.2501                    0.00                      40.91           0.00         0.00
018                 DEBT RECOVERY SOLUTIONS OF OHIO PRO                    UNS                       0.00                     327.30           0.00        23.73
                                                                           7.2501                    0.00                      23.73           0.00         0.00
019                 DEBT RECOVERY SOLUTIONS OF OHIO PRO                    UNS                       0.00                     129.29           0.00         9.37
                                                                           7.2501                    0.00                       9.37           0.00         0.00
020                 GLEN L MAGLOTT JR                       PRO            UNS                       0.00                   2,000.00           0.00       145.00
                                                                           7.2501                    0.00                     145.00           0.00         0.00
021                 GLEN L MAGLOTT JR                       FIX            SEC                     440.00                 Continuing       6,160.00       440.00
                                                                         100.0000                    0.00      08/2018    Continuing           0.00         0.00
021A                GLEN L MAGLOTT JR                       PRO            SEC                       0.00                   5,527.38           0.00     5,527.38
                                                                         100.0000                    0.00                   5,527.38           0.00         0.00
022                 COMPLETE CREDIT SOLUTIONS               PRO            UNS                       0.00                       0.00           0.00         0.00
                    12/5/17 Order denying claim                            7.2501                    0.00                       0.00           0.00         0.00
700                 REBECCA K HOCKENBERRY                   FIX-A          ATY                       0.00                     600.00           0.00       600.00
                                                                         100.0000                    0.00                     600.00           0.00         0.00
799                 REBECCA K HOCKENBERRY                   FIX            ATY                     150.00                   3,126.00       1,543.42     1,582.58
                    6/28/18 Order allowing 3726                          100.0000                    0.00      08/2018      3,126.00           0.00         0.00
                    Trustee Administrative Fees                                                                             1,688.78       1,688.78
                                                                         TOTALS:                 1,397.79                 100,510.59      18,529.34    25,197.05
                                                                                                     0.00                  35,519.57       3,083.20       517.94


                             ADMIN        ATTORNEY         PRIORITY           SECURED       UNSECURED          OTHER
      AMT TO BE PAID:            0.00         3,726.00      1,919.73          23,104.83        5,080.23           0.00
  PAID BY TRUSTEE:               0.00         1,543.42        514.28            7,118.37           0.00           0.00

          SUB TOTAL:             0.00         2,182.58      1,405.45          15,986.46        5,080.23           0.00        DUE CREDITORS:           25,714.99
       INTEREST DUE:             0.00             0.00            0.00             517.94          0.00           0.00       EXPECTED ADMIN:                0.00

        CONTINUING:              0.00             0.00            0.00             542.33         0.00            0.00         LESS AVAILABLE:            10.00

       BALANCE DUE:              0.00         2,182.58      1,405.45          17,046.73        5,080.23           0.00       APPROX BALANCE:           25,704.99




  Claims with an A code in the DISB/CODE column are placed on hold and need to be resolved. NO disbursements are being made to the creditor.
  This is a progress report only and should not be used to calculate a payoff.

  THE COMMITMENT PERIOD OR THE NUMBER OF MONTHS YOU ARE REQUIRED TO PAY INTO YOUR PLAN IS DETERMINED AT
  CONFIRMATION. IF YOU HAVE NOT SATISFIED THE COMMITMENT PERIOD FOR YOUR CASE, THE BALANCE REFLECTS 100% OF THE
  CLAIMS FILED IN YOUR CASE.

               17-60436-rk              Doc 115          FILED 11/05/18               ENTERED 11/05/18 08:49:02                        Page 2 of 2
